ORDER
WHEREAS, on May 23, 1990, this court placed petitioner Richard T. Ince on supervised probation for a period of 2 years, pursuant to a stipulation between the petitioner and the Director of the Lawyers Professional Responsibility Board, and
WHEREAS, on July 9, 1990, the petitioner filed with this court a petition for resignation from the Bar, pursuant to Rule 11 of the Rules on Lawyers Professional Responsibility, in which he stated that he did not believe that his past misconduct was as reprehensible as the Lawyer’s Board, this court or petitioner’s liability insurer seemed to indicate and that he, therefore, requests an order of this court granting him the right to resign, and
WHEREAS, in his response to the petition for resignation, the Director stated no objection to the petition for resignation, but requested that any future application for reinstatement by the petitioner pursuant to Rule 18, Rules on Lawyers Professional Responsibility, be conditioned on the petitioner’s serving two years on probationary status.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition for resignation and the Director’s response to the petition, NOW ORDERS:
1. That petitioner Richard T. Ince’s petition to resign hereby is granted.
2. That it is premature at this time for this court to place conditions or restrictions on any future reinstatement of petitioner to the practice of law, but that this court reserves the right to examine the issue of what conditions or restrictions, if any, may be appropriate if and when the petitioner files a petition for reinstatement pursuant to Rule 18, Rules on Lawyers Professional Responsibility.